                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF COLORADO

 Case No. 18-cv-01830-DDD-MEH

 OMNIMAX INTERNATIONAL, INC.,

       Plaintiff-Counterclaim Defendant,

 v.

 ANLIN INDUSTRIES, INC.,
 JOHN APPLEGATE,
 MARIE CLARK,
 PATRICIA MOLINE,

       Defendants-Counterclaim Plaintiffs.


                                     ORDER



      Plaintiff—a manufacturer and distributor of metal and vinyl products,

including replacement windows and doors—brought this case against three of its

former sales representatives and the competitor that hired them, seeking damages

and injunctive relief for alleged breach of contract, misappropriation of trade

secrets, defamation, and related harms. Defendants filed four counterclaims (Doc.

41), three of which Plaintiff moves to dismiss for failure to state claims under

Federal Rule of Civil Procedure 12(b)(6). (Motion, Doc. 44.) For the reasons that

follow, the Court GRANTS the Motion.
    I.   BACKGROUND

         Plaintiff Amerimax1 and Defendant Anlin are window vendors that sell to

dealers. (Countercl. ¶ 1, Doc. 41.) This case centers on certain customer lists and

confidential information that Amerimax alleges it owns but that its former

employees misappropriated as they departed Amerimax to work for Anlin. (See

generally Am. Compl., Doc. 38.) The facts as described below are drawn from the

allegations in the counterclaim, which the Court must treat as true when

considering a motion to dismiss. Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir.

2013) (citing Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).

         Amerimax publishes a price book for its products, which is widely available

and routinely received by dealers. (Countercl. ¶ 3.) However, Amerimax typically

charges dealers less than the price published in the book—at a discount that varies

per dealer based on a “Base Factor” and “Options Factor”—pursuant to an industry

standard practice. (Id.) Dealers are not required to keep their individualized pricing

confidential and regularly disclose such information in negotiations with

competitors of Amerimax. (Id. ¶ 4.) Amerimax maintains a spreadsheet of the Base

Factors for all its customers, which it calls the “Master Pricing List.” (Id. ¶ 5.)

         In October 2003, Amerimax hired Defendant Marie Clark, who worked as a

sales representative for the company with territory in Colorado, Wyoming, and


1    Plaintiff OmniMax International, Inc., formerly known as Euramax
     International, Inc., has an operating and manufacturing division called
     “Amerimax,” which is at issue in this dispute. For ease of reference in the
     present Order, the Court will refer to Amerimax in place of either OmniMax or
     Euramax.

                                            2
Nebraska. (Id. ¶ 21.) In July 2006, Amerimax hired Defendant John Applegate, who

worked as a sales representative with territory in Colorado, New Mexico, and

Texas. (Id. ¶ 6.) Neither had any supervisory responsibilities. (Id. ¶¶ 8, 23.) In May

2016, Amerimax sent Applegate and Clark an e-mail with the subject “Restrictive

Covenant Agreement,” stating that “effective immediately . . . [e]mployees who are

eligible for any bonus or incentive must sign the agreement on an annual basis.

Employees who fail to do so will not be paid any bonus or incentive payment.”

Amerimax sent a follow-up e-mail a few days later stating that “[i]n order for Q1

SIP bonuses to be processed and paid – these [agreements] need to be turned in

today.” (Id. ¶¶ 11, 26 (“Agreements”).) Both Applegate and Clark were eligible for

bonuses and signed the documents, but currently insist that none of the information

to which they had access during their time with the company was ever identified as

confidential or secret. (Id. ¶¶ 13, 27.)

       Citing ineffective servicing of customers, compensation and benefits issues,

unrealistic sales targets, and (in the case of Clark) offensive offhand remarks, Clark

and Applegate eventually provided two weeks’ notice and resigned effective May

and June 2018, respectively. (Id. ¶¶ 16, 18, 27, 30.) Shortly after their departures,

both went to work for Anlin. (Id. ¶¶ 17, 31.) On June 25, 2018, Anlin mailed an

announcement to many window contractors, including Amerimax customers,

advertising Clark’s new affiliation with Anlin. (Id. ¶ 32.) On July 2, 2018, Anlin did

the same regarding Applegate. (Id. ¶18.) Both employees maintain that they did not

take the Master Pricing List, memorize it, or use the information contained therein



                                           3
with respect their employment with Anlin. (Id. ¶¶ 17, 31.) Neither directly solicited

any Amerimax customers or made any disparaging comments concerning their

former employer. (Id. ¶¶ 19–20, 33–34.)

      In September 2009, Amerimax hired Defendant Patricia Moline as a

customer service representative to handle incoming orders and inquiries. (Id. ¶ 35.)

She does not recall ever being presented with or signing a “Restrictive Covenant

Agreement.” (Id. ¶ 38.) Citing stagnant compensation and decreasing benefits, she

left Amerimax in June 2018. (Id. ¶¶ 39, 42.) Like Applegate and Clark, she

maintains that none of the information to which she was privy at Amerimax was

described as secret or confidential, she did not take or use the Master Pricing List,

and she has never made any disparaging remarks about her former employer. (Id.

¶¶ 39, 43.)

      Amerimax brought this action for damages and injunctive relief against

Defendants, alleging breaches of non-compete and non-solicitation covenants and

related obligations, as well as violations of the Colorado Uniform Trade Secrets Act.

Defendants asserted four counterclaims against Amerimax. Count One pursues a

declaration under Colo. Rev. Stat. § 8-2-113(1)–(2) that none of the Agreements are

enforceable against Applegate, Clark, or Moline. Count Two seeks damages

pursuant to the same statute to compensate Applegate and Clark for the alleged

threats and intimidation Amerimax employed in causing them to sign the

Agreements. Count Three asserts unlawful restraint of trade in violation of Colo.

Rev. Stat. § 6-4-104. Count Four claims that Amerimax’s filing and prosecution of



                                           4
this case is an abuse of process. The instant Motion seeks dismissal of the latter

three of these claims.

II.   ANALYSIS

      The legal sufficiency of a pleading is a question of law. Dubbs v. Head Start,

Inc., 1194, 1201 (10th Cir. 2003). As noted above, at this stage all allegations of

material fact in support of the counterclaims must be accepted as true. Wilson v.

Montano, 715 F.3d at 850 n.1. Still, “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility means that the

pleader set forth facts which allow “the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “[L]abels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550

U.S. at 545.

      A. Count Two: Claim for Damages Under Colo. Rev. Stat. § 8-2-113(1)

      Defendants’ second claim is for damages they allege were caused by

Amerimax’s use of “threats and/or intimidation to cause Applegate and Clark to

sign” the Agreements. (Countercl. ¶ 54, Doc. 41.) This, they argue, violates Colorado

law and entitles them to sue for damages. The statute in question, dubbed

“Unlawful to intimidate worker--agreement not to compete,” declares it “unlawful to

use force, threats, or other means of intimidation to prevent any person from

engaging in any lawful occupation at any place he sees fit.” Colo Rev. Stat. § 8-2-



                                            5
113(1). It goes on to declare that except for certain contracts, including those for the

protection of trade secrets or regarding management personnel and executive staff,

“any covenant not to compete . . . shall be void.” Id. § 8-2-113(2). Applegate and

Clark allege that they were damaged by Amerimax’s “use[ of] threats and/or

intimidation . . . . Specifically, Amerimax threatened Applegate and Clark in emails

that unless they signed [a] Restrictive Covenant Agreement, they would not receive

bonuses to which they were already entitled.” (Countercl. ¶¶ 54–55.) Amerimax

responds that even if one assumes its behavior violated the statute, the state

legislature did not intend this provision to create a private right of action for

damages.

      In a diversity case like this one, federal courts seek to ascertain and apply

state law and must defer to the decisions of the controlling state’s highest court.

Kokins v. Teleflex, Inc., 621 F.3d 1290, 1295 (10th Cir. 2010). Unfortunately, no

party has pointed to any Colorado decision with direct guidance on the question

whether a party may seek damages for a statutorily improper threat under Section

113. And the statute itself provides no express authorization for a such a claim. So,

the Court must divine whether such authorization should be inferred. In matters of

statutory interpretation, Colorado’s Supreme Court has declared that a court’s

“fundamental task must be to discern and effectuate the legislature’s intent. When,

as here, a claimant alleges that a statute, ordinance, or regulation implicitly creates

a private right of action, the critical question is whether the legislature intended

such a result.” City of Arvada ex rel. Arvada Police Dep’t v. Denver Health & Hosp.



                                            6
Auth., 403 P.3d 609, 614 (Colo. 2017). This Court is not convinced of the practicality

of that intent-based approach to statutory interpretation,2 but if “no controlling

state decision exists, the federal court must attempt to predict what the state’s

highest court would do.” TMJ Implants, Inc. v. Aetna, Inc., 498 F.3d 1175, 1180

(10th Cir. 2007) (internal quotations and citations omitted).

       Fortunately, Colorado’s Supreme Court has given us more concrete guidance

in how it interprets statutory text structure when it comes to allegations of implied

rights of action. As an initial matter, “if the legislature includes a remedy in the

statute at issue, [Colorado courts] will conclude it did not intend for the courts to

create others.” City of Arvada, 403 P.3d at 614–15 (quoting Allstate Ins. Co. v.

Parfrey, 830 P.2d 905, 910–11 (Colo. 1992)). But if the statute “is totally silent on

the matter of remedy,” then the court “must determine whether a private civil

remedy reasonably may be implied.” This turns on three factors:

              (1) “whether the plaintiff is within the class of persons
                  intended to be benefitted by the legislative enactment”;

              (2) “whether the legislature intended to create, albeit
                  implicitly, a private right of action”; and

              (3) “whether an implied civil remedy would be consistent
                  with the purposes of the legislative scheme.”

Id. The statute must satisfy all of these for a court to “conclude the legislature

clearly expressed its intent to create a cause of action conferring standing on the




2   See, e.g., Frank H. Easterbrook, Text, History, and Structure in Statutory
    Interpretation, 17 Harv. J.L. & Pub. Pol’y 61, 68 (1994) (“Intent is elusive for a
    natural person, fictive for a collective body.”).

                                            7
claimant.” Id. Discussing these considerations, Parfrey suggests that inferring a

right of action may be appropriate when doing so would incentivize compliance and

failing to do so would leave the statutorily-intended beneficiary without recourse.

See Parfrey, 830 P.2d at 911; City of Arvada, 403 P.3d at 615.

       Applying this framework, the Court holds that Section 113 does not clearly

afford the Defendants, under the circumstances presented here, a cause of action for

damages. It is worth emphasizing that the Court is not deciding whether there are

ever any potential circumstances in which a damages action for violation of Section

113 might succeed. But the alleged intimidation here relates entirely to threatening

to withhold bonuses if Clark and Applegate did not sign the Agreements. (See

Countercl. ¶¶ 45, 54–55.) The question before the Court is therefore limited to

whether Colorado law provides a right to sue for damages based on such allegations

where the employees entered covenants, continued their employment, and received

all benefits they were due.

       As Amerimax argues, the law at issue is not silent on the matter of remedy.

Illegal non-competition covenants are void. Colo Rev. Stat. § 8-2-113(2). Defendants

respond by pointing out that not all covenants are illegal, and that the remedy does

not cover all prohibited conduct, for example where a facially acceptable covenant

(e.g., one purporting to protect trade secrets) is procured by prohibited conduct (e.g.,

via intimidation). This is so, but it does not alter the fact that in this case, at least,

any alleged damage flows from being induced to enter the Agreements. The bonuses

in question were ultimately paid, and the threats and intimidation did not, as far as



                                             8
the counterclaim asserts, lead to any damage other than that allegedly caused by

the Agreements themselves.

      Moreover, the remedy here of avoiding the covenants incentivizes compliance

and is consistent with existing state law. This claim is essentially one alleging that

the Agreements were signed under duress, and such harms are well-guarded

against by Colorado’s general principles of contract law. And those principles

provide the same remedies: voidability and rescission. Vail/Arrowhead, Inc. v. Dist.

Court for the Fifth Judicial Dist., Eagle Cty., 954 P.2d 608, 612 (Colo. 1998) (“A

contract is voidable on the grounds of duress if a party’s manifestation of assent is

induced by an improper threat that leaves no reasonable alternative.”) (citing

Restatement (Second) of Contracts § 176 (1981)). Absent any authority indicating

otherwise, the Court cannot say that the Colorado legislature intended to upend

these common, privately accessible equitable principles by tacitly authorizing

statutory damages in circumstances where the law has dependably afforded only

equitable remedies.

      Finally, the language of Section 113(1)—“[t]hat it shall be unlawful to use

force, threats, or other means of intimidation to prevent any person from engaging

in any lawful occupation”—has been in place for a century, where it once appeared

alongside codes prohibiting (and providing criminal penalties for) blacklisting,

picketing, and publishing notices of boycott. See Colo. Rev. Stat. Ch. XV Sec. 400

(1908) (“Blacklisting and Boycotting”). As historically, there are today criminal

penalties in place to discipline (and therefore deter) violations of the provision in



                                           9
questions. Colo. Rev. Stat. § 8-2-115 (“Any person, firm, or corporation violating any

provisions of sections 8-2-112 to 8-2-115 is guilty of a misdemeanor and, upon

conviction thereof, shall be punished by a fine of not less than ten dollars nor more

than two hundred fifty dollars, or by imprisonment in the county jail for not more

than sixty days, or by both such fine and imprisonment.”). Colorado law, therefore

has implemented effective deterrents and remedies in place to enforce the state’s

longstanding prohibition, but it imbues the state—and not private parties—with

armament in non-equitable remedies.

      Although the considerations laid out by Parfrey involve some overlap, the

gravity of available legislative materials, existing criminal penalties, and available

equitable remedies—taken together—do not permit the Court to infer that

Colorado’s “legislature clearly expressed its intent to create a cause of action” for

damages under Section 113 in these circumstances. Defendants’ second

counterclaim therefore must be dismissed.

      B. Claim Three: Antitrust Claim Under Colo. Rev. Stat. § 6-4-104

      Under the Colorado Antitrust Act of 1992 (“Act”), “[e]very contract,

combination in the form of a trust or otherwise, or conspiracy in restraint of trade or

commerce is illegal.” Colo. Rev. Stat. § 6-4-104. At this motion to dismiss stage, the

debate is whether Defendants’ allegations concerning the Agreements adequately

invoke the Act.

      As the parties agree, stating a claim under the Act is analogous to one

brought under the federal Sherman Act and involves three elements: (1) the



                                           10
defendant entered into an agreement constituting a contract, combination in the

form of a trust or otherwise, or conspiracy; (2) that constitutes an unreasonable

restraint on trade; and (3) the plaintiff suffered an antitrust injury. JTS Choice

Enterprises, Inc. v. E.I. DuPont De Nemours & Co., No. 11-CV-03143-WJM-KMT,

2014 WL 793525, at *4–*5 (D. Colo. Feb. 26, 2014); Arapahoe Surgery Ctr., LLC v.

Cigna Healthcare, Inc., 80 F. Supp. 3d 1257, 1262 (D. Colo. 2015) (“The Colorado

Antitrust Act is the state law analogue to the Sherman Act. . . . [T]he courts shall

use as a guide interpretations given by the federal courts to comparable federal

antitrust laws.” (internal citations omitted)).

      Assuming for present purposes that Anlin has alleged that the Agreements

restrain trade, the Motion focuses on the third element—whether the pleadings

sufficiently state an antitrust injury. “An antitrust injury is defined as an injury of

the type the antitrust laws were intended to prevent and that flows from that which

makes defendants’ acts unlawful.” Sports Racing Servs., Inc. v. Sports Car Club of

Am., Inc., 131 F.3d 874, 882 (10th Cir. 1997). The thrust of this analysis is whether

a particular practice is “anticompetitive,” using that term with special antitrust

meaning reflecting the regulations’ “basic objectives, the protection of a competitive

process that brings to consumers the benefits of lower prices, better products, and

more efficient production methods. . . . In this lexicon, a practice ultimately judged

anticompetitive is one which harms competition, not a particular competitor.” SCFC

ILC, Inc. v. Visa USA, Inc., 36 F.3d 958, 963 (10th Cir. 1994) (internal citations




                                           11
omitted); see also Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 488

(1977) (holding antitrust laws were enacted to protect competition, not competitors).

      For many courts, the “crucial first step,” “screen,” or “filter” dispositive of

whether an accused’s practices harm competition within the meaning of the

antitrust statutes is whether that firm possesses “market power.” SCFC, 36 F.3d at

963. As the Tenth Circuit explained in SCFC, “market power is the ability to raise

price by restricting output. ‘[I]n economic terms [it] is the ability to raise price

without a total loss of sales.’ Without market power, consumers shop around to find

a rival offering a better deal.” Id. at 965 (quoting 2 P. Areeda & D. Turner, Antitrust

Law ¶ 501, at 322 (1978)). The Circuit continued by quoting from one of the

foremost antitrust authorities in the United States: “if we accept the notion that the

point of antitrust is promoting consumer welfare, then it is clear why the concept of

market power plays such a prominent role in antitrust analysis. If the structure of

the market is such that there is little potential for consumers to be harmed, we need

not be especially concerned with how firms behave.” Id. (quoting George A. Hay,

Market Power in Antitrust, 60 Antitrust L.J. 807, 808 (1992)).

      Here, Anlin has failed to plausibly allege any comprehensible antitrust

injury. Its threadbare, singular allegation—that the Agreements have

anticompetitive effects because they tend to limit the entry of new companies into

the Colorado market—is assumptive, conclusory, not colored by any facts permitting

that inference, and ignores wholesale the fundamental principles of consumer

protection the antitrust laws were enacted maintain. For example, the threshold



                                            12
market power query begins with the determination of the relevant market and

involves evaluating the geographic reach of the businesses at issue and the type,

price, and interchangeability of the products they sell. Id. at 966. Aside from a short

conclusion that Anlin itself has suffered injury because of the Agreements with

three employees, the counterclaims fail to even hypothetically plead facts to inform

the Court of the relevant market, the market power of any party, or how the use of

the Agreements causes that or any other antitrust injury, such as a negative impact

on consumers. In all, Anlin has failed to nudge its allegations of an antitrust injury

across the line from conceivable to plausible, Twombly, 550 U.S. at 570, and its

third counterclaim accordingly fails.

          C. Claim Four: Abuse of Process

      The final claim at issue is for abuse of process. In Colorado, abuse of process

requires proof of (1) an ulterior purpose in the use of judicial proceedings; (2) willful

actions by a defendant in the use of process that are not proper in the regular

conduct of a proceeding; and (3) damages. Hewitt v. Rice, 154 P.3d 408, 414 (Colo.

2007). “An improper use of the legal process occurs when a particular procedural

tool is used in an attempt to accomplish a result which that tool, when properly

used, could not provide.” Gustafson v. Am. Family Mut. Ins. Co., 901 F. Supp. 2d

1289, 1305 (D. Colo. 2012). “If the action is confined to its regular and legitimate

function in relation to the cause of action stated in the complaint there is no

abuse, even if the plaintiff had an ulterior motive in bringing the action or if he

knowingly brought suit upon an unfounded claim.” James H. Moore & Assocs.



                                           13
Realty, Inc. v. Arrowhead at Vail, 892 P.2d 367, 373 (Colo. App. 1994). And “while

the ulterior motive may be inferred from the wrongful use of the process, the

wrongful use may not be inferred from the motive.” Id.; see also Restatement

(Second) of Torts § 682 comment b (1977) (“[T]here is no action for abuse of process

when the process is used for the purpose for which it is intended, [although] there is

an incidental motive of spite or an ulterior purpose.”).

      Here, the allegations purporting to state a claim for abuse of process are

severely limited. According to the counterclaims, Amerimax had an ulterior purpose

in filing this action, which was an attempt to enforce knowingly void non-compete

agreements and deter Anlin’s right to legitimate competition in Colorado. Even

were the Court to assume the truth of that accusation, Defendants have failed to

plausibly allege any legal impropriety, and an “ulterior or even nefarious motive,

alone, isn’t enough to constitute an abuse of process.” Parks v. Edward Dale Parrish

LLC, No. 17CA1257, 2019 WL 470515, at *3 (Colo. App. 2019). Defendants have not

sought to test the assertion that Amerimax’s claims lack factual or legal support

through a motion to dismiss, but even if they did so successfully, “filing a complaint

not justified in fact or law alone is not enough to amount to an abuse of process.”

GN Netsome, Inc. v. Callpod, Inc., No. 11-CV-03271-RBJ, 2012 WL 4086530, at *2

(D. Colo. Sept. 17, 2012) (reviewing Colorado authority). Even if there is an alleged

“ulterior motive,” there are no allegations showing this action and its procedural

tools have been used for anything other than their regular, legitimate judicial




                                          14
functions. Anlin’s fourth counterclaim thus does not allege a prima facie case for

abuse of process, and accordingly fails.

III.   CONCLUSION

       For the foregoing reasons, counterclaims Two, Three, and Four are

DISMISSED without prejudice. Defendants may proceed on their claim for

declaratory relief.


       Dated: June 17, 2019.


                                           BY THE COURT:


                                           /s/ Daniel D. Domenico
                                           Daniel D. Domenico
                                           United States District Judge




                                             15
